F
Matthew Kelly

From:                           Nobody <nobody@informe.org>
Sent:                           Thursday, March 25, 2021 2:29 PM
To:                             Matthew Kelly
Subject:                        Pre-Foreclosure Reporting Form Submission




You p e‐fo e losu e epo ti g fo has ee su essfull su itted to the Bu eau of Co su e C edit P ote tio . He e
is a op of ou su issio .
‐‐‐‐‐
Mo tgage I fo atio
‐‐‐‐‐
Co pa p o idi g the oti e:Doo a , G a es & Lo go ia, LLC O e of the o tgage:Wells Fa go Ba k,Natio al
Asso iatio as T ustee fo SABR    ‐OP Mo tgage Pass‐Th ough Ce tifi ates, Se ies    ‐OP What te       est
des i es the o e of the o tgage?:P i ate o tgage le de File 's E ail Add ess: ak@dga dl. o Co ta t
i fo atio fo pe so s ha i g the autho it to odif the o tgage to a oid fo e losu e:Sele t Po tfolio Se i i g, I .
      S. De ke Lake D i e
Salt Lake Cit , UT
   ‐    ‐


‐‐‐‐‐
Co su e I fo     atio
‐‐‐‐‐

Co su e Fi st a e:Be ja i
Co su e Middle I itial/Middle Na e: P.
Co su e Last a e:Ca po, Es ., Spe ial Ad i ist ato of the Estate of De a M. Mit hell Co su e Suffi :
P ope t Add ess li e :     S a Lake A e ue P ope t Add ess li e :
P ope t Add ess li e :
P ope t Add ess Cit /To :S a ille
P ope t Add ess State:
P ope t Add ess zip ode:
P ope t Add ess Cou t :Waldo

‐‐‐‐‐
Notifi atio Details
‐‐‐‐‐

Date oti e as ailed: / /
A ou t eeded to u e the default:  .       Co su e Add ess li e :     B idge St eet, Suite   Co su e Add ess
li e :
Co su e Add ess li e :
Co su e Add ess Cit /To :West ook
Co su e Add ess State:ME
Co su e Add ess zip ode:




                                                       1
